FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           AUGUST 5, 2021
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 151

Harold Ring,                                                         Appellant
   v.
North Dakota Department of Human Services,                             Appellee

                                No. 20200072

Appeal from the District Court of Renville County, Northeast Judicial District,
the Honorable Anthony S. Benson, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.

Richard R. LeMay, Minot, ND, for appellant; submitted on brief.

Tiffany J. Grossman, Assistant Attorney General, Bismarck, ND, for appellee;
submitted on brief.
                               Ring v. NDDHS
                                No. 20200072

VandeWalle, Justice.

[¶1] This appeal arises from a district court order affirming the North Dakota
Department of Human Services’ determination that Harold Ring was ineligible
for Medicaid. In Ring v. North Dakota Department of Human Services, 2020
ND 217, 950 N.W.2d 142 (“Ring I”), we remanded the case for the district court
to determine whether a party should be substituted due to Ring’s death, which
occurred before the court entered its order. On remand, the district court found
substitution of a party was unwarranted and entered an order dismissing the
case. We affirm the dismissal order.

                                       I

[¶2] When these proceedings began, Ring was ninety-six years old and living
in the Good Samaritan Home located in Mohall. He was a private-pay resident.
An application for Medicaid was submitted in April of 2018. It was denied due
to disqualifying transfers. Ring’s daughter, Nancy Ring, filed a second
Medicaid application on Ring’s behalf in November of 2018. The November
application was also denied. Ring filed a notice of appeal in the district court
on June 14, 2019. Ring died on November 16, 2019. The district court affirmed
the Department’s decision on December 31, 2019. On March 6, 2020, Ring’s
attorney filed a notice of appeal to this Court.

[¶3] In Ring I, we held N.D.R.Civ.P. 25 applies to the substitution issue
created by Ring’s death. 2020 ND 217, ¶ 8. We remanded the case with
instructions for the district court to determine, pursuant to N.D.R.Civ.P. 25,
whether the action survived Ring’s death, and if so, whether a successor should
be substituted. Id. On remand, the court concluded the action survived Ring’s
death but substitution of a party was not warranted. The court entered an
order dismissing the case on March 4, 2021. The parties filed simultaneous
supplemental briefs with this Court on April 28, 2021.




                                       1
                                       II

[¶4] Ring’s attorney argues N.D. Admin. Code § 75-01-03-03 governs the
substitution issue in this case. He claims N.D.R.Civ.P. 25 is inapplicable. He
requests this Court either remand the case to the Department to determine a
successor or hold that Nancy Ring is the successor. We conclude his argument
is foreclosed by our decision in Ring I.

[¶5] “[T]he law of the case doctrine applies when an appellate court has
decided a legal question and remanded to the district court for further
proceedings . . . .” Dale Expl., LLC v. Hiepler, 2020 ND 140, ¶ 13, 945 N.W.2d
306 (quoting Johnston Land Co., LLC v. Sorenson, 2019 ND 165, ¶ 11, 930
N.W.2d 90). Under the law of the case doctrine, a party may not, in the same
case with the same facts, relitigate issues that were decided in a prior appeal
or issues “which would have been resolved had they been properly presented
in the first appeal.” State ex rel. N.D. Dep’t of Labor v. Riemers, 2010 ND 43, ¶
11, 779 N.W.2d 649; see also Montana-Dakota Utils. Co. v. Behm, 2020 ND 234,
¶ 8, 951 N.W.2d 208. “The law of the case doctrine is based upon the theory of
res judicata, and is grounded on judicial economy to prevent piecemeal and
unnecessary appeals.” Glass v. Glass, 2018 ND 14, ¶ 5, 906 N.W.2d 81.

[¶6] In Ring I, we explained section 75-01-03-03 is only “applicable to deaths
before the Department of Human Services has issued a decision on a Medicaid
application.” 2020 ND 217, ¶ 6. We held that because Ring’s death occurred
while the appeal was pending before the district court, N.D.R.Civ.P. 25 applies.
See id., at ¶ 8. The question Ring’s attorney raises in this appeal—which rule
governs the substitution issue—is res judicata and, under our law of the case
doctrine, it may not be relitigated.

[¶7] The district court found substitution of a party was not warranted under
N.D.R.Civ.P. 25(a)(1), which provides:




                                       2
      If a party dies and the claim is not extinguished, the court may
      order substitution of the proper party. A motion for substitution
      may be made by any party or by the decedent’s successor or
      representative. If the motion for substitution is not made within
      90 days after service of a statement noting the death, the action by
      or against the decedent may be dismissed.

“The court has discretion in deciding whether to allow substitution, and the
court’s decision will not be reversed on appeal unless it abused its discretion.”
Dixon v. Dixon, 2017 ND 174, ¶ 31, 898 N.W.2d 706. “An abuse of discretion
occurs when the court’s decision is not the product of a rational mental process
leading to a reasoned determination, or if it misinterprets or misapplies the
law.” Davis v. Davis, 2021 ND 24, ¶ 5, 955 N.W.2d 117.

[¶8] The district court explained its rationale for declining to substitute a
party:

            Neither the letter nor the spirit of Rule 25 of the North
      Dakota Rules of Civil Procedure was followed after the passing of
      Ring. No motion was ever made or filed by any party or a successor
      to Harold Ring for substitution within 90 days of service of a
      statement noting his death . . . . Given the lack of a motion for
      substitution at any point following the death of Harold Ring in this
      proceeding and the history of proceedings since his passing this
      Court will exercise its discretion pursuant to Rule 25 and finds
      that substitution of Nancy Ring for Harold Ring is not warranted.

[¶9] We conclude the district court did not abuse its discretion. The attorney
who had been representing Ring before he died claimed Nancy Ring should be
appointed successor, but it is not clear whether he represents her or whether
she is willing to serve as successor. The court found there was “fairly apparent
obfuscation as to the actual client being represented.” As the court noted, no
motion or formal request for substitution was ever filed by any party—either
before or after remand. Under these circumstances, we hold the district court
did not abuse its discretion when it dismissed the case.




                                       3
                                    III

[¶10] We affirm the order dismissing the case.

[¶11] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      4